

1oo Putnam Green, 3rd Floor
Greenwich, CT  06830-6027
           
AMBASE CORPORATION
 
                       
March 17, 2017
                       
Mr. Richard A. Bianco
350 South Ocean Boulevard, Apt. 9A
Boca Raton, FL 33432
 
       
Dear Richard:
 
       
This letter confirms that you, Richard A. Bianco ("R. A. Bianco"), personally
hereby agrees to provide a financial commitment to AmBase Corporation ("AmBase"
or the "Company") in the form of a line of credit up to $10,000,000 (Ten Million
Dollars) or an additional amount(s) as may be necessary and agreed to, to enable
AmBase to contribute capital to 111 West 57th Investment LLC and/or 111 West
57th Manager Funding LLC, to enable the companies to meet capital calls in
accordance with the operative limited liability company agreements of 111 West
57th Partners LLC and 111 West 57th Manager LLC, respectively, in either case if
and when the case may be necessary on terms agreeable to/by the Company and R.
A. Bianco at such time. This line of credit will be in addition to the existing
$1,000,000 (One Million Dollar) line of credit, and will be secured by a first
mortgage interest in the building, 100 Putnam Green, Greenwich, Connecticut
("100 Putnam"), which shall be senior to any then existing liens on 100 Putnam.
 
   
Sincerely,
                 
/s/ John Ferrara 
   
John Ferrara
   
Vice President and Chief Financial Officer
                   
Accepted and agreed to by:
 
Accepted and agreed to by:
/s/ Richard A. Bianco 
 
/s/ John Ferrara 
Richard A. Bianco
 
John Ferrara, AmBase Corporation
   
Vice President and Chief Financial Officer
         




